DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop surface in claim 21, the lip in claim 25, and the enclosed space disposed between an outer diameter of the adapter and the central lumen in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 33, 34, and 36 are objected to because of the following informalities: typographical errors. 
Claims 33 and 34 recite a method but depend . 
In claim 36, “and wherein the method further comprises attaching to adaptor to the dispenser gun” (in lines 2-3), should read “and wherein the method further comprises attaching the adaptor to the dispenser gun”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redl et al. US PG Pub [2006/0191962] in view of Silverman et al. US PG Pub [2003/0171645].
	With respect to Claim 21, Redl discloses: (Figure 1) A system for treating a vein, the system (2) comprising: a syringe (bores 30 and 32) comprising a syringe plunger (plunger members 53 and 54) and a syringe flange having syringe first and second wings (flanged ends 44 and 46) extending radially in opposite directions; dispenser gun (See figure 32, apparatus is shown having a conventional gun-type applicator construction, [0089]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant. By "cooperatively associated" it is meant that the actuating member may be part of the structure that actuates the ejection the sealant or the actuating member may be operatively attached to or carried by such structure or may be separate from the structure but interactive directly or indirectly with such structure, [0065]) comprising a control (actuating member 86) and a holding segment (frame 34) comprising a plurality of opposing flanges (flanged ends 60 and 62) extending distally from the dispenser gun, wherein: the dispenser gun defines a lumen (cavity 36 and 38) configured to accept the syringe plunger, the lumen extending proximally through the holding segment, the holding segment defines a slot at a distal end of the holding segment (The frame 34 may also define slots 40 and 42, [0062]), the slot configured to mate with the syringe flange of the syringe and having a distal opening sized to accommodate the syringe flange (…flanged end 44 and 46 of the corresponding bore 30 and 32 is received, [0062]) and an interior channel configured to allow rotation of the syringe wings within the interior channel (…a frame 34 preferably carries the interior bores 30 and 32 within a corresponding cavity 36 and 38 so that the interior bores extend along an axis parallel to each other, [0062]), a stop surface (…a flanged end 60 and 62 of each respective plunger member 53 and 54 may be received in a corresponding slot 64 and 66, [0063]) of the holding segment configured to limit rotation of the syringe wings within the interior channel; and a catheter (…the syringe plunger structure may be used and adapted for use with other sealant applicator assembly disposable sets which contain other adaptors, such as a catheter, [0073]) having a distal opening and a side wall, the catheter configured to be operably connected to the syringe, wherein the catheter is configured to advance distally across a treatment zone in the vein (Examiner understands that because this device is capable of being used with a catheter, it would be capable of performing the claimed actions as presented so long as it was of adequate length to travel across the treatment zone), wherein: activation of the control results in the syringe plunger advancing distally in a lumen when the slot at the distal end of the holding segment is mated with the syringe flange of the syringe (A pusher member, generally indicated at 52, is operatively associated with the pistons 48 and 50 and includes plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50. Movement of the pusher member 52 toward the distal end 12 of the apparatus 2 simultaneously moves the pistons 48 and 50 to eject the tissue sealant contained therein, [0063]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant, [0065]), causing the syringe plunger to expel a vein-occluding substance into the catheter when the catheter is operably connected to the syringe, causing the catheter to deliver a bolus of…the vein-occluding substance into the vein, and dispenser gun is configured to deliver a plurality of spaced-apart boluses of the vein-occluding substance (Examiner understands that tissue sealant may be interpreted as vein-occluding substance and since the structure injecting the bolus is the same (syringe and appropriate applicator), the prior art discloses the claimed limitation).  
Redl fails to disclose: delivering a bolus of between about 0.05mL and 3mL.
Within the same field of syringe applicators, Silverman discloses: delivering a bolus of between about 0.05mL and 3mL (The amount or bolus of augmenting solution injected into wall 193 for each implant can range from 0.05 cc to 10 cc, [0091]; Examiner understands that cubic centimeters is the equivalent of mL and thus the bolus is sized within the claimed range).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Redl to have the ability to inject boluses sized between 0.05mL and 3mL as taught by Silverman for the purpose of treating veins and arteries, [Silverman, 0129]. 
With respect to Claim 22, Redl further discloses: (Figures 1 and 32) The system of claim 21, further comprising a dispenser plunger (A pusher member, generally indicated at 52, is operatively associated with the pistons 48 and 50 and includes plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50, [0063]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant, [0065]; The body 202 defines respective cavities for receiving fluid-filled cylindrical bores 206 having respective plunger members 208 extending therefrom. Each proximal end of the plunger member 208 is received by a pusher member 210, [0089]), wherein activation of the control results in the dispenser plunger advancing the syringe plunger distally, causing the syringe plunger to expel (Movement of the pusher member 52 toward the distal end 12 of the apparatus 2 simultaneously moves the pistons 48 and 50 to eject the tissue sealant contained therein, [0063]; …the lever 214 pivotally moves to eject tissue sealant from the bores 206 through the spray end 226 of the device, [0091]) the vein-occluding substance into the catheter (…the syringe plunger structure may be used and adapted for use with other sealant applicator assembly disposable sets which contain other adaptors, such as a catheter, [0073]) when the catheter is operably connected to the syringe.  
With respect to Claim 23, Redl further discloses: (Figure 1 and 32) The system of claim 22, further comprising an adapter (See figure 8, adaptor 104, a sealant applicator assembly 122, as best shown in FIG. 1, is provided that includes a spray adaptor 104, [0073]) disposed between the dispenser gun and the syringe, the adapter (adaptor 104 and elongated body 28) comprising: a proximally extending flange having a generally circular peripheral edge (proximal portion 88) at a proximal end of the adapter, the proximally extending flange configured to mate with the holding segment (… the actuating member 86 preferably includes a proximal portion 88 which defines a user-contact surface, [0067]), wherein the adapter defines a central lumen (cavity 36 and 38) configured to accept the dispenser plunger and the syringe plunger, and wherein the central lumen extending proximally through the proximally extending flange (…a frame 34 preferably carries the interior bores 30 and 32 within a corresponding cavity 36 and 38 so that the interior bores extend along an axis parallel to each other…flanged end 44 and 46 of the corresponding bore 30 and 32 is received…plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50, [0062-0063]); and an adapter slot at a distal end of the adapter, the adapter slot (slot 64 and 66) configured to mate with the syringe flange of the syringe, the adapter slot having a distal opening See figure 13) sized to accommodate the syringe flange (…an extension arm 56 may be provided which extends proximally from the frame 34 parallel to the plunger members 52 and 53 to a proximal platform 58 of the pusher member 52 and is slidably attached to the frame to allow for movement of the pusher member 52 relative to the body 2; slot 64 and 66… defined in a distal surface 68 of the proximal platform 58, so as to synchronize the movement of the plunger members 53 and 54 by pressing on the pusher member 52, [0063]), and an adapter interior channel configured to allow rotation of the syringe wings within the adapter interior channel, the adapter interior channel having a stop surface to limit rotation of the syringe wings (…a flanged end 60 and 62 of each respective plunger member 53 and 54 may be received in a corresponding slot 64 and 66, [0063]).
With respect to Claim 24, Redl further discloses: The system of claim 23, wherein an outer diameter of the adapter tapers from the proximal end (29) of the adapter to a distal end (outlet 120) of the adapter (See figure 8, adaptor 104).  
With respect to Claim 25, Redl further discloses: (Figure 1) The system of claim 23, wherein the adapter further comprises a lip (proximal platform 58, …proximal platform 58, so as to synchronize the movement of the plunger members 53 and 54 by pressing on the pusher member 52, [0063]) at the proximal end of the adapter, the lip configured to conceal the holding segment upon interlocking the proximally extending flange with the holding segment (See figure 4).  
With respect to Claim 26, Redl further discloses: The system of claim 23, wherein the adapter defines at least one enclosed space (distal outlets 106 and 108 may be associated with the respective interior bores 30 and 32 of the body 28 to allow ejection of the sealant components…Respective sealant passageways 110 and 112 may be formed in the spray adaptor 104 to communication of sealant from the respective interior bores 30 and 32, [0071]) disposed between an outer diameter (gas outlet 120) of the adapter and the central lumen (cavity 36 and 38).  
Claim 29, Redl further discloses: The system of claim 23, wherein the adapter is configured to be removable from the dispenser gun (…the actuating member may be part of the structure that actuates the ejection the sealant or the actuating member may be operatively attached to or carried by such structure or may be separate from the structure but interactive directly or indirectly with such structure…It is also possible for the actuating member to be formed integrally with the pusher members (as shown in FIGS. 22-31) and/or with other elements of the apparatus (as shown in FIG. 32), [0065]; …a sealant applicator assembly 122, as best shown in FIG. 1, is provided that includes a spray adaptor 104…spray adaptor and actuating member of the sealant applicator assembly are preferably removably attached to the appropriate locations of the syringe plunger structure, [0073]).  
With respect to Claim 27, Redl et al. discloses: the invention essentially as claimed as discussed above and further discloses, “a frame 34 preferably carries the interior bores 30 and 32 within a corresponding cavity 36 and 38… at a proximal end of the frame in which a flanged end 44 and 46 of the corresponding bore 30 and 32 is received” ([0062]).
However, Redl et al. does not expressly disclose “wherein a length of the central lumen of the adapter is from 2 inches to 5 inches. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to cause the lumen of the adapter of Redl et al. to have a length between 2 inches and 5 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this instant case, the device of Redl et al. would not operate differently with the claimed dimensions and since the central lumen of Redl’s is 
With respect to Claim 28, Redl et al. discloses: the invention essentially as claimed as discussed above and further discloses, “a frame 34 preferably carries the interior bores 30 and 32 within a corresponding cavity 36 and 38 so that the interior bores extend along an axis parallel to each other…at a proximal end of the frame in which a flanged end 44 and 46 of the corresponding bore 30 and 32 is received,” ([0062]). 
However, Redl et al. does not expressly disclose “wherein a diameter of the central lumen of the adapter is from 0.5 inches to 1.1 inches.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to cause the lumen of the adapter of Redl et al. to have a diameter between 0.5 inches and 1.1 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this instant case, the device of Redl et al. would not operate differently with the claimed dimensions and since the central lumen of Redl’s is meant to hold a syringe, the device would function appropriately having an equivalent to the claimed structural elements. Further, the applicant places no criticality on said dimensions as “in some embodiments…the length of the hollow body 7 of the adapter is between 2 and 5 inches…can be, in some embodiments, between 0.5 and 1.1 inches” [0074].
With respect to Claim 30, Redl further discloses: The system of claim 21, wherein the syringe is pre-filled with the vein- occluding substance (Each bore 30 and 32 is adapted to contain a component of the tissue sealant… each bore may contain one of fibrinogen or thrombin or other like tissue sealant components, [0061]).  
With respect to Claim 40, Redl discloses: (Figure 1 and 32) A dispenser gun (See figure 32, apparatus is shown having a conventional gun-type applicator construction, [0089]) for delivering a vein-occluding substance into a vein, wherein the dispenser gun comprises: a body (Figure 32, 202); a holding segment (frame 34) coupled to the body and comprising a plurality of opposing flanges (flanged ends 60 and 62) extending distally from the dispenser gun, wherein the body defines a lumen (cavity 36 and 38) configured to accept a syringe plunger (plunger members 53 and 54) of a syringe (bores 30 and 32), the syringe comprising a syringe flange having syringe wings (flanged ends 44 and 46) extending radially in opposite directions, wherein: the lumen extends proximally through the holding segment, the holding segment defines a slot at a distal end of the holding segment (The frame 34 may also define slots 40 and 42, [0062]) configured to mate with the syringe flange of the syringe (…flanged end 44 and 46 of the corresponding bore 30 and 32 is received, [0062]), the slot having a distal opening sized to accommodate the syringe flange and an interior channel configured to allow rotation of the syringe wings within the interior channel (…a frame 34 preferably carries the interior bores 30 and 32 within a corresponding cavity 36 and 38 so that the interior bores extend along an axis parallel to each other, [0062]), and a stop surface (…a flanged end 60 and 62 of each respective plunger member 53 and 54 may be received in a corresponding slot 64 and 66, [0063]) of the holding segment is configured to limit rotation of the syringe wings within the interior channel; and a control (actuating member 86) coupled to the body, wherein activation of the control results in the syringe plunger advancing distally in a lumen when the slot at the distal end of the holding segment is mated with the syringe flange of the syringe (A pusher member, generally indicated at 52, is operatively associated with the pistons 48 and 50 and includes plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50. Movement of the pusher member 52 toward the distal end 12 of the apparatus 2 simultaneously moves the pistons 48 and 50 to eject the tissue sealant contained therein, [0063]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant, [0065]), causing the syringe plunger to expel the vein- 6Preliminary Amendment occluding substance into a catheter configured to be operably connected to the syringe (…the syringe plunger structure may be used and adapted for use with other sealant applicator assembly disposable sets which contain other adaptors, such as a catheter, [0073]), causing the catheter to deliver…the vein-occluding substance into the vein (Examiner understands that because this device is capable of being used with a catheter, it would be capable of performing the claimed actions as presented so long as it was of adequate length to travel across the treatment zone), wherein the control is configured to deliver a plurality of spaced-apart boluses of the vein-occluding substance (Examiner understands that tissue sealant may be interpreted as vein-occluding substance and since the structure injecting the bolus is the same (syringe and appropriate applicator), the prior art discloses the claimed limitation).
Redl fails to disclose: delivering a bolus of between about 0.05mL and 3mL.
Within the same field of syringe applicators, Silverman discloses: delivering a bolus of between about 0.05mL and 3mL (The amount or bolus of augmenting solution injected into wall 193 for each implant can range from 0.05 cc to 10 cc, [0091]; Examiner understands that cubic centimeters is the equivalent of mL and thus the bolus is sized within the claimed range).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Redl to have the ability to inject boluses sized between 0.05mL and 3mL as taught by Silverman for the purpose of treating veins and arteries, [Silverman, 0129]. 

s 31-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redl et al. US PG Pub [2006/0191962] in view of Silverman et al. US PG Pub [2003/0171645] and in further view of Mirizzi et al. US PG Pub [2006/0052823].
With respect to Claim 31, Redl discloses: The system of claim 21.
Redl fails to disclose: wherein the vein-occluding substance comprises cyanoacrylate.  
Within the same field of occlusive devices, Mirizzi teaches: wherein the vein-occluding substance comprises cyanoacrylate (…occluding material comprises a tissue adhesive. The tissue adhesive can be a cyanoacrylate adhesive, [0030]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vein-occluding substance of Redl to have cyanoacrylate as taught by Mirizzi, for the purpose of its excellent adhesion to high energy surfaces, such as tissue and capability of occluding a hollow anatomical structure, [Mirizzi, 0078]. 
	With respect to Claim 32, Redl discloses: (Figure 1, apparatus 2) a method comprising…a syringe (bores 30 and 32) comprising a syringe plunger (plunger members 53 and 54) and a syringe flange having syringe wings (flanged ends 44 and 46) extending radially in opposite directions, … activating a control (actuating member 86) of a dispenser gun (See figure 32, apparatus is shown having a conventional gun-type applicator construction. An actuating member, generally indicated at 212, is preferably operatively associated with the pusher member 210, [0089]; Examiner understands that actuating member 212 would be compatible with pusher member 52 and actuating member 86 as it is with pusher member 210) to cause the syringe plunger to expel …of a vein-occluding substance (an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant, [0065]) into the catheter when the catheter is operably connected to the syringe (…the syringe plunger structure may be used and adapted for use with other sealant applicator assembly disposable sets which contain other adaptors, such as a catheter, [0073]), wherein: the frame 34) comprising a plurality of opposing flanges (flanged ends 60 and 62) extending distally from the dispenser gun, the dispenser gun defines a lumen (cavity 36 and 38) configured to accept the syringe plunger (…a flanged end 60 and 62 of each respective plunger member 53 and 54 may be received in a corresponding slot 64 and 66, [0063]), the lumen extending proximally through the holding segment, the holding segment defines a slot (The frame 34 may also define slots 40 and 42, [0062]) at a distal end of the holding segment configured to mate with the syringe flange of the syringe, the slot having a distal opening sized to accommodate the syringe flange (…flanged end 44 and 46 of the corresponding bore 30 and 32 is received, [0062]) and an interior channel configured to allow rotation of the syringe wings within the interior channel (…a frame 34 preferably carries the interior bores 30 and 32 within a corresponding cavity 36 and 38 so that the interior bores extend along an axis parallel to each other, [0062]), a stop surface (…a flanged end 60 and 62 of each respective plunger member 53 and 54 may be received in a corresponding slot 64 and 66, [0063]) of the holding segment configured to limit rotation of the syringe wings within the interior channel,4Preliminary Amendment activation of the control results in the syringe plunger advancing distally in a lumen when the slot at the distal end of the holding segment is mated with the syringe flange of the syringe (A pusher member, generally indicated at 52, is operatively associated with the pistons. 48 and 50 and includes plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50. Movement of the pusher member 52 toward the distal end 12 of the apparatus 2 simultaneously moves the pistons 48 and 50 to eject the tissue sealant contained therein, [0063]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant, [0065]), and wherein dispenser gun is configured to deliver a plurality of spaced-apart boluses of the vein-occluding substance;…and activating the control of the dispenser gun (A pusher member, generally indicated at 52, is operatively associated with the pistons. 48 and 50 and includes plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50. Movement of the pusher member 52 toward the distal end 12 of the apparatus 2 simultaneously moves the pistons 48 and 50 to eject the tissue sealant contained therein, [0063]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant, [0065]) to cause the syringe plunger to expel… of the vein-occluding substance (Examiner understands that tissue sealant may be interpreted as vein-occluding substance and since the structure injecting the bolus is the same (syringe and appropriate applicator), the prior art discloses the claimed limitation).
Redl fails to teach: A method for treating a vein, comprising,….inserting a catheter into the vein, wherein the catheter is operably connected to a syringe… positioning a distal end of the catheter at a first location within the vein; to cause the syringe plunger to expel a first bolus between about 0.05mL and 3mL …withdrawing the distal end of the catheter from the first location to a second location within the vein… to cause the syringe plunger to expel a second bolus of between about 0.05mL and 3mL …into the catheter when the distal end of the catheter is at the second location.
Within the same field of occlusive devices, Mirizzi discloses: A method for treating a vein, comprising,….inserting a catheter into the vein (…the desired site within a hollow anatomical structure, such as a blood vessel, is accessed with a catheter, [0111]), wherein the catheter is operably connected to a syringe (…bioabsorbable material and other components can be provided to an administering physician or other health care professional in the form of a kit… kit can contain suitable delivery devices, e.g., syringes, catheters, and the like, along with instructions for placing the occlusion, [0126]; Any suitable syringe can be employed, which utilizes a needle of suitable length and bore for the hollow anatomical structure to be occluded, [0132])… the catheter having a distal opening and a side wall (…the material can be free…and simply pushed through the catheter and expelled from the distal end of the catheter at the desired location, [0111]; Examiner understands that having a distal opening and a side wall is an inherent feature of catheters); positioning a distal end of the catheter at a first location within the vein (Occlusion of the hollow anatomical structure by adhering opposing walls together is preferably achieved by injecting a tissue adhesive into the hollow anatomical structure, [0115]); to cause the syringe plunger to expel a first bolus … of a vein-occluding substance into the catheter (…the. occluding material comprises a tissue adhesive, [0030]) when the catheter is operably connected to the syringe (Any suitable syringe can be employed, which utilizes a needle of suitable length and bore for the hollow anatomical structure to be occluded, [0132])…withdrawing the distal end of the catheter from the first location to a second location within the vein (Occlusion of the hollow anatomical structure can be contiguous or non-contiguous, [0116]) … to cause the syringe plunger to expel a second bolus (…the. occluding material comprises a tissue adhesive, [0030]) …into the catheter when the distal end of the catheter is at the second location (In contiguous occlusion, all, or substantially all, of the volume to be occluded is filled with an occluding device or material, or sealed with a tissue adhesive. In non-contiguous occlusion, only a portion of the volume to be occluded is filled with an occluding device or material, [0116]).  
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Redl to have the catheter and method steps involving the catheter to treat a vein, by occluding, as taught by Mirizzi for the purpose that an occluding material can be inserted, pushed and expelled from the distal end of the catheter at the desired location and then cured or solidified in situ in a vein for effective treatment thereof, [Mirizzi, 0111]. 
	Redl as modified by Mirizzi fails to teach: a first bolus of between about 0.05mL and 3mL and a second bolus of between about 0.05mL and 3mL.
Silverman discloses: a bolus of between about 0.05mL and 3mL (The amount or bolus of augmenting solution injected into wall 193 for each implant can range from 0.05 cc to 10 cc, [0091]; Examiner understands that cubic centimeters is the equivalent of mL and thus the bolus is sized within the claimed range).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system and catheter of Redl and Mirizzi to have the ability to inject boluses sized between 0.05mL and 3mL as taught by Silverman for the purpose of treating veins and arteries, [Silverman, 0129]. 
With respect to Claim 33, Redl further discloses: (Figures 1 and 32) The method of claim 21, wherein activating the control comprises advancing (A pusher member, generally indicated at 52, is operatively associated with the pistons 48 and 50 and includes plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50, [0063]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant, [0065]; The body 202 defines respective cavities for receiving fluid-filled cylindrical bores 206 having respective plunger members 208 extending therefrom. Each proximal end of the plunger member 208 is received by a pusher member 210, [0089]), by a dispenser plunger of the dispenser gun, the syringe plunger distally to cause the syringe plunger to expel (Movement of the pusher member 52 toward the distal end 12 of the apparatus 2 simultaneously moves the pistons 48 and 50 to eject the tissue sealant contained therein, [0063]; …the lever 214 pivotally moves to eject tissue sealant from the bores 206 through the spray end 226 of the device, [0091]) the vein-occluding substance into the catheter when the catheter is operably connected to the syringe (…the syringe plunger structure may be used and adapted for use with other sealant applicator assembly disposable sets which contain other adaptors, such as a catheter, [0073]).  
With respect to Claim 34, Redl further discloses: (Figures 1 and 32) The method of claim 22, wherein an adapter is disposed between the dispenser gun and the syringe (See figure 8, adaptor 104, a sealant applicator assembly 122, as best shown in FIG. 1, is provided that includes a spray adaptor 104, [0073]), the adapter (See figure 1, adaptor 104 and elongated body 28; See figure 32, spray end 226, body 202, handle 204) comprising: a proximally extending flange having a generally circular peripheral edge (proximal portion 88) at a proximal end of the adapter configured to mate with the holding segment (… the actuating member 86 preferably includes a proximal portion 88 which defines a user-contact surface, [0067]); a central lumen (cavity 36 and 38) configured to accept the dispenser plunger and the syringe plunger, the central lumen extending proximally through the proximally extending flange (…a frame 34 preferably carries the interior bores 30 and 32 within a corresponding cavity 36 and 38 so that the interior bores extend along an axis parallel to each other…flanged end 44 and 46 of the corresponding bore 30 and 32 is received…plunger members 53 and 54 that extend through the proximal end of each bore 30 and 32 corresponding to each piston 48 and 50, [0062-0063]); and an adapter slot (slot 64 and 66) at a distal end (See figure 13) of the adapter configured to mate with the syringe flange of the syringe, the adapter slot having a distal opening sized to accommodate the syringe flange (…an extension arm 56 may be provided which extends proximally from the frame 34 parallel to the plunger members 52 and 53 to a proximal platform 58 of the pusher member 52 and is slidably attached to the frame to allow for movement of the pusher member 52 relative to the body 2; slot 64 and 66… defined in a distal surface 68 of the proximal platform 58, so as to synchronize the movement of the plunger members 53 and 54 by pressing on the pusher member 52, [0063]), and an adapter interior channel configured to allow rotation of the syringe wings within the adapter interior channel, the adapter interior channel having a stop surface to limit rotation of the syringe wings (…a flanged end 60 and 62 of each respective plunger member 53 and 54 may be received in a corresponding slot 64 and 66, [0063]).  
With respect to Claim 35, Redl further discloses: (Figure 1) The method of claim 34, wherein an outer diameter of the adapter tapers from the proximal end (29) of the adapter to a distal end (outlet 120) of the adapter (See figure 8, adaptor 104).  
Claim 36, Redl discloses: The method of claim 34, wherein the adapter is configured to be removably attached to the dispenser gun (…the actuating member may be part of the structure that actuates the ejection the sealant or the actuating member may be operatively attached to or carried by such structure or may be separate from the structure but interactive directly or indirectly with such structure…It is also possible for the actuating member to be formed integrally with the pusher members (as shown in FIGS. 22-31) and/or with other elements of the apparatus (as shown in FIG. 32), [0065]; …a sealant applicator assembly 122, as best shown in FIG. 1, is provided that includes a spray adaptor 104…spray adaptor and actuating member of the sealant applicator assembly are preferably removably attached to the appropriate locations of the syringe plunger structure, [0073]).
Redl fails to disclose: wherein the method further comprises attaching the adapter to the dispenser gun.
Within the same field of occlusive devices, Silverman teaches: (Figure 18) wherein the method further comprises attaching the adapter to the dispenser gun (gun 111 and barrel 92, Supply assembly 27 comprises a conventional syringe or first syringe 91 having a reservoir or barrel 92 provided with any suitable fitting portion such as luer fitting portion 93, [0051]; Examiner understands that due to the barrel being connected by a luer fitting, it can be attached and detached in order for use).  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of Redl to have attaching an adapter to the dispenser gun as taught by Silverman for the purpose of supplying a plurality of discrete preselected amounts of the nonaqueous solution and causing incremental relative movement between barrel 92 and plunger 94 of the syringe 91, [Silverman, 0053-0054].
With respect to Claim 37, Redl further discloses: The method of claim 32, wherein the syringe is pre-filled with the vein- occluding substance (Each bore 30 and 32 is adapted to contain a component of the tissue sealant… each bore may contain one of fibrinogen or thrombin or other like tissue sealant components, [0061]), and wherein the method further comprises attaching the pre-filled syringe to the dispenser gun (The body 202 defines respective cavities for receiving fluid-filled cylindrical bores 206 having respective plunger members 208 extending therefrom, [0089]; Examiner understands that since the body of the gun has cavities to receive the bores, they must be attached in order to use the gun).  
With respect to Claim 38, Redl discloses: The method of claim 32.
Redl fails to disclose: wherein the vein-occluding substance comprises cyanoacrylate.  
Within the same field of occlusive devices, Mirizzi teaches: wherein the vein-occluding substance comprises cyanoacrylate (…occluding material comprises a tissue adhesive. The tissue adhesive can be a cyanoacrylate adhesive, [0030]).  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of the vein-occluding substance of Redl to have cyanoacrylate as taught by Mirizzi, for the purpose of its excellent adhesion to high energy surfaces, such as tissue and capability of occluding a hollow anatomical structure, [Mirizzi, 0078].
With respect to Claim 39, Redl discloses: The method of claim 32.
Redl fails to disclose: withdrawing the catheter from the vein.
Within the same field of occlusive devices, Mirizzi teaches: (…the desired site within a hollow anatomical structure, such as a blood vessel, is accessed with a catheter…the material can be free…and simply pushed through the catheter and expelled from the distal end of the catheter at the desired location, [0111]) withdrawing the catheter from the vein (Occlusion of the hollow anatomical structure can be contiguous or non-contiguous, [0116]) delivering at least the first bolus (…the. occluding material comprises a tissue adhesive, [0030]) …and the second bolus (…the. occluding material comprises a tissue adhesive, [0030]) into the vein (In contiguous occlusion, all, or substantially all, of the volume to be occluded is filled with an occluding device or material, or sealed with a tissue adhesive. In non-contiguous occlusion, only a portion of the volume to be occluded is filled with an occluding device or material, [0116]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of Redl to include withdrawing the catheter from the vein and delivering a first and second bolus as taught by Mirizzi for the purpose that an occluding material can be inserted, pushed and expelled from the distal end of the catheter at multiple desired locations and then cured or solidified in situ in a vein for effective treatment thereof, [Mirizzi, [0111].
Redl and Mirizzi fail to disclose: delivering at least the first bolus and the second bolus into the vein.  
Within the same field of occlusive devices, Silverman teaches: delivering at least the first bolus and the second bolus into the vein (The amount or bolus of augmenting solution injected into wall 193 for each implant can range from 0.05 cc to 10 cc, [0091]).  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method using a catheter that can be withdrawn of Redl and Mirizzi to have delivering at least a first and second bolus of Silverman for the purpose of effectively treating veins and arteries, [Silverman, 0129]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The prior art of record discloses other devices meant for occlusion utilizing syringes, adaptors, and dispensers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 3771     

/MELANIE R TYSON/Primary Examiner, Art Unit 3771